Citation Nr: 0836824	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  06-10 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to separate 10 percent evaluations for bilateral 
tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from November 1963 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The case is ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran is in receipt of a 10 percent evaluation for 
bilateral tinnitus, and this is the maximum Schedular 
evaluation authorized under all applicable VA regulations.  


CONCLUSION OF LAW

There is no legal basis for the assignment of separate 
10 percent evaluations for the veteran's service-connected 
bilateral tinnitus.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(prior and subsequent to June 13, 2003); Smith v. Nicholson, 
451 F. 3d. 1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

In March 2004, the veteran was granted service connection for 
tinnitus with a 10 percent evaluation, effective from his 
January 2003 date of claim.  He disagreed with the assigned 
evaluation, and perfected an appeal seeking separate 10 
percent evaluations for each ear (bilateral tinnitus).  There 
is no claim that bilateral tinnitus has increased in 
severity.  The issue in this appeal is essentially a question 
of law and not one of fact.  VA is not required to provide 
VCAA assistance respecting this claim because there is no 
reasonable possibility that assistance could aid in 
substantiating the claim.  38 U.S.C.A. §5103A(a)(2).  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  

Prior to June 2003, a 10 percent evaluation was warranted for 
tinnitus which was "persistent as a symptom of head injury, 
concussion or acoustic trauma."  38 C.F.R. § 4.87(a), 
Diagnostic Code 6260.  Effective June 13, 2003, this 
regulation was amended to warrant a 10 percent evaluation for 
"recurrent" tinnitus.  Note 2 to the amended regulation 
provides that which had always been the actual intent of VA 
to "assign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head."  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the US Court 
of Appeals for Veterans Claims (Court) reversed a Board 
decision that found that, under pre-June 2003 regulations, no 
more than a single 10 percent evaluation could be provided 
for tinnitus, whether perceived as bilateral or unilateral.  
The Court held that the pre-1999 and pre-June 13, 2003, 
versions of Diagnostic Code 6260 required VA to assign two 
10 percent evaluations for "bilateral" tinnitus, where it was 
perceived as affecting both ears.  Because the veteran's 
claim for service connection for tinnitus was received in 
January 2003, his claim is governed by the regulation then in 
effect.  

However, VA appealed the Court's decision in Smith to the US 
Court of Appeals for the Federal Circuit (Circuit).  In 
June 2006, the Circuit reversed the Court's decision in 
Smith, and affirmed VA's longstanding interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
evaluation for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 
2006).  

In reliance on US Supreme Court precedent, the Circuit 
explained that an Agency's interpretation of it's own 
regulations was entitled to substantial deference by the 
courts, so long as that interpretation was not plainly 
erroneous or inconsistent with other regulations.  Id., at 
1349-1350.  In the absence of evidence in the record 
suggesting that VA's interpretation of Diagnostic Code 6260 
was plainly erroneous or inconsistent with the regulatory 
scheme, the Circuit concluded that the Court erred in not 
deferring to VA's interpretation.  

Accordingly, the veteran's service-connected tinnitus has 
been assigned the maximum schedular evaluation available for 
tinnitus under both the old and new versions of the 
regulation.  The disposition of this claim is based upon law 
and not fact.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).   


ORDER

Entitlement to separate 10 percent evaluations for each ear 
for bilateral tinnitus, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


